DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species V in the reply filed on 3/3/22 is acknowledged.
Claims 3-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US2007/0216235), previously cited.
Lee in figs. 1 and 5 disclosed an electronic device [0006] comprising a linear vibration motor, comprising a housing, a spring part 540, a vibrator and a stator, the housing having a chamber, the stator, the vibrator and the spring part being provided in the chamber, the vibrator comprising a counterweight part (147, 570) and a magnet 550 connected together, the stator comprising a pole core 538 and a coil (531, 533), the pole core being connected to the housing, the coil being wound around the pole core, the vibrator being suspended relative to the stator by the spring part, the housing comprising a top part 511 and an opposed bottom part 515, and the vibrator being configured to vibrate along a connecting line between the top part and the bottom part; (claim 2) wherein the .
Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Lee, the closest prior art of record, failed to disclose or reasonably suggest a frame inside the chamber, the frame being configured to be magnetically conductive, with one end of the frame being connected to the top part and the other end of the frame being connected to the bottom part, the pole core comprising two pole cores arranged in an opposite manner at a middle part of the frame, the coil comprising two coils wound around the two pole cores respectively, and the magnet comprising two magnets corresponding to the two coils respectively.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON M BARRERA whose telephone number is (571)272-1987. The examiner can normally be reached Monday-Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAMON M. BARRERA
Primary Examiner
Art Unit 2837



/RAMON M BARRERA/Primary Examiner, Art Unit 2837